 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00130-KJM-KJN
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY 10.6396908 BITCOIN,
15   APPROXIMATELY 8.414561 LITECOIN,
16   APPROXIMATELY 1.5639 ETHEREUM,
     AND
17
     APPROXIMATELY 0.5187177 BITCOIN,
18
                    Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimant

21 Gabriel Alva (“claimant”), by and through their respective counsel, as follows:

22          1.      On or about May 23, 2019 and May 25, 2019, the Homeland Security Investigation

23 (“HSI”) seized the above-referenced defendant cryptocurrency pursuant to a Federal search warrant and

24 consent (hereafter collectively “defendant cryptocurrency”).

25          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

26 send notice to potential claimants, file a complaint for forfeiture against the defendant cryptocurrency, or

27 obtain an indictment alleging that the defendant cryptocurrency is subject to forfeiture within ninety days

28 of seizure, unless the court extends the deadline for good cause shown or by agreement of the parties.
                                                         1
                                                                               Stipulation and Order to Extend Time
 1 That deadline is August 21, 2019.

 2          3.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 3 November 19, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 5 cryptocurrency is subject to forfeiture.

 6          4.      Accordingly, the parties agree that the deadline by which the United States shall be

 7 required to file a complaint for forfeiture against the defendant cryptocurrency and/or to obtain an

 8 indictment alleging that the defendant cryptocurrency is subject to forfeiture shall be extended to

 9 November 19, 2019.

10 Dated: 8/20/19                                        McGREGOR W. SCOTT
                                                         United States Attorney
11
                                                  By:    /s/ Kevin C. Khasigian
12                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
13

14 Dated: 8/21/19                                        /s/ Stephen Kahn ________
                                                         STEPHEN KAHN
15                                                       Attorney for potential claimant
                                                         Gabriel Alva
16
                                                         (Signature authorized by phone)
17

18

19          IT IS SO ORDERED.

20 DATED: August 27, 2019.

21

22                                                           UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                         2
                                                                               Stipulation and Order to Extend Time
